 



Exhibit 10.68
EXECUTION COPY
INTERCREDITOR AGREEMENT
     This INTERCREDITOR AGREEMENT, is dated as of July 31, 2007, and entered
into by and among TERREMARK WORLDWIDE, INC., a Delaware corporation (the
“Company”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“Credit Suisse”), in its
capacity as collateral agent for the First Lien Lenders (as defined below),
including its successors and assigns from time to time (the “First Lien
Collateral Agent”), and Credit Suisse, in its capacity as collateral agent for
the Second Lien Lenders (as defined below), including its successors and assigns
from time to time (the “Second Lien Collateral Agent”). Capitalized terms used
herein but not otherwise defined herein have the meanings set forth in Section 1
below.
RECITALS
     WHEREAS, the Company, the lenders party thereto and the First Lien
Collateral Agent, have entered into that certain First Lien Credit Agreement,
dated as of the date hereof, providing for a term loan (as amended, restated,
supplemented, modified or Refinanced from time to time, the “First Lien Credit
Agreement”);
     WHEREAS, the Company, the lenders party thereto, and the Second Lien
Collateral Agent, have entered into that certain Second Lien Credit Agreement,
dated as of the date hereof, providing for a term loan (as amended, restated,
supplemented, modified or Refinanced from time to time, the “Second Lien Credit
Agreement”);
     WHEREAS, the obligations of the Company under the First Lien Credit
Agreement and any Secured Hedge Agreements are secured by substantially all of
the assets of the Company and certain Subsidiaries (such Subsidiaries and any
future Subsidiaries of the Company providing a guaranty thereof, the “Subsidiary
Guarantors”), pursuant to the terms of the First Lien Collateral Documents;
     WHEREAS, the obligations of the Company under the Second Lien Credit
Agreement are secured by substantially all of the assets of the Company and the
Subsidiary Guarantors, pursuant to the terms of the Second Lien Collateral
Documents;
     WHEREAS, the First Lien Loan Documents and the Second Lien Loan Documents
provide, among other things, that the parties thereto shall set forth in this
Agreement their respective rights and remedies with respect to the Collateral;
and
     WHEREAS, in order to induce the First Lien Collateral Agent and the First
Lien Secured Parties to consent to the Grantors incurring the Second Lien
Obligations and to induce the First Lien Secured Parties to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Company, or any other Grantor, the Second Lien Collateral Agent on behalf of the
Second Lien Secured Parties has agreed to the lien subordination, intercreditor
and other provisions set forth in this Agreement.
Terremark — Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     SECTION 1. Definitions.
     1.1 Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:
     “Agreement” means this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
     “Bankruptcy Law” means the Bankruptcy Code and any similar federal, state
or foreign law for the relief of debtors.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurodollar Rate Loans, on which dealings are carried on in
the London interbank market.
     “Cap Amount” means $150,000,000.
     “Closing Date” means July 31, 2007.
     “Collateral” means all property of the Grantors, now owned or hereafter
acquired, upon which a Lien is purported to be created by any First Lien
Collateral Document or Second Lien Collateral Document.
     “Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
that Second Lien Loan Document which creates a Lien on the same Collateral,
granted by the same Grantor.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
     “Discharge of First Lien Obligations” means, except to the extent otherwise
provided in Section 5.5, (a) payment in full in cash of the principal of and
interest (including interest accruing (or which would, absent the commencement
of an Insolvency or Liquidation Proceeding, accrue) on or after the commencement
of any
Terremark — Intercreditor Agreement

2



--------------------------------------------------------------------------------



 



Insolvency or Liquidation Proceeding at the rate set forth in the First Lien
Credit Agreement) and premium, if any, on all Indebtedness outstanding under the
First Lien Loan Documents, (b) payment in full in cash of all other First Lien
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid, including all obligations with
respect to any Hedge Agreements that constitute First Lien Obligations
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding) and (c) termination of all
other commitments of the First Lien Secured Parties under the First Lien Loan
Documents.
     “Disposition” has the meaning set forth in Section 5.1.
     “First Lien Administrative Agent” means the “Administrative Agent” as
defined in the First Lien Credit Agreement.
     “First Lien Collateral Agent” has the meaning set forth in the recitals
hereto.
     “First Lien Collateral” means all property of any Grantor, now or hereafter
acquired, upon which a Lien is purported to be created by any First Lien Loan
Document.
     “First Lien Collateral Documents” means the Collateral Documents (as
defined in the First Lien Credit Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any First Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.
     “First Lien Credit Agreement” has the meaning set forth in the recitals
hereto.
     “First Lien Lenders” means the “Lenders” under and as defined in the First
Lien Credit Agreement.
     “First Lien Loan Documents” means the First Lien Credit Agreement and the
Loan Documents (as defined in the First Lien Credit Agreement) and each of the
other agreements, documents and instruments providing for or evidencing any
First Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any First Lien Obligations under the
First Lien Credit Agreement and the Loan Documents (as defined in the First Lien
Credit Agreement), including any intercreditor or joinder agreement among
holders of the First Lien Obligations, to the extent such are effective at the
relevant time, in each case as each may be amended, restated, supplemented,
modified, renewed, extended or Refinanced from time to time in accordance with
the provisions of this Agreement.
     “First Lien Obligations” means all Obligations outstanding under the First
Lien Credit Agreement and the other First Lien Loan Documents, including the
Secured Hedge Agreements. To the extent any payment with respect to the First
Lien Obligations (whether by or on behalf of any Grantor, as proceeds of
security,
Terremark — Intercreditor Agreement

3



--------------------------------------------------------------------------------



 



enforcement of any right of set-off or otherwise) is declared to be fraudulent
or preferential in any respect, set aside or required to be paid to a debtor in
possession, trustee, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred. “First Lien Obligations” shall
also include all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant First Lien Loan Document. Notwithstanding the
foregoing, if Indebtedness constituting principal outstanding under the First
Lien Credit Agreement is in the aggregate in excess of the Cap Amount, then only
that portion of such principal amount of Loans equal to the Cap Amount shall be
included in First Lien Obligations and interest and reimbursement obligations
with respect to such principal amount of Loans shall only constitute First Lien
Obligations to the extent related to principal amount of Loans included in the
First Lien Obligations.
     “First Lien Security Agreement” means that certain Security Agreement dated
as of the Closing Date pursuant to which a Lien is granted securing the First
Lien Obligations.
     “First Lien Secured Parties” means the “Secured Parties” as defined in the
First Lien Credit Agreement.
     “First Lien Required Lenders” means the “Required Lenders” as defined in
the First Lien Credit Agreement.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Grantors” means the Company and each of the Subsidiary Guarantors that
have executed and delivered, or may from time to time hereafter execute and
deliver, a First Lien Collateral Document or a Second Lien Collateral Document.
     “Hedging Obligation” of any Person means any obligation of such Person
pursuant to any Secured Hedge Agreements.
     “Indebtedness” means and includes all Obligations that constitute
“Indebtedness” within the meaning of the First Lien Credit Agreement or the
Second Lien Credit Agreement.
     “Insolvency or Liquidation Proceeding” means (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of their respective assets,
Terremark — Intercreditor Agreement

4



--------------------------------------------------------------------------------



 



(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor.
     “Lien” means any mortgage, deed of trust, deed to secure debt, pledge,
hypothecation, collateral assignment, deposit arrangement, encumbrance, lien
(statutory or other) or charge or preference or priority over assets or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
     “Obligations” means any and all obligations with respect to the payment of
(a) any principal of or interest or premium on any indebtedness, including any
reimbursement obligation in respect of any letter of credit, or any other
liability, including interest accruing after the filing of a petition initiating
any proceeding under the Bankruptcy Code, (b) any fees, indemnification
obligations, expense reimbursement obligations or other liabilities payable
under the documentation governing any indebtedness, (c) any obligation to post
cash collateral in respect of letters of credit or (d) any Hedging Obligations.
     “Person” or “Persons” means any natural person, corporation, limited
liability company, trust (including a business trust), joint venture,
association, company, partnership, Governmental Authority or other entity.
     “Pledged Collateral” has the meaning set forth in Section 5.4 hereof.
     “Recovery” has the meaning set forth in Section 6.5 hereof.
     “Refinance” means, in respect of any indebtedness or other obligation, to
refinance, extend, renew, defease, amend, modify, supplement, restructure,
replace, refund or repay, or to issue other indebtedness or other obligation, in
exchange or replacement for, such indebtedness or other obligation in whole or
in part. “Refinanced” and “Refinancing” shall have correlative meanings.
     “Second Lien Administrative Agent” means the “Administrative Agent” as
defined in the Second Lien Credit Agreement.
     “Second Lien Collateral” means all property of any Grantor, now or
hereafter acquired, upon which a Lien is purported to be created by any Second
Lien Loan Document.
     “Second Lien Collateral Agent” has the meaning set forth in the preamble
hereto.
     “Second Lien Collateral Documents” means the Collateral Documents (as
defined in the Second Lien Credit Agreement) and any other agreement, document
or
Terremark — Intercreditor Agreement

5



--------------------------------------------------------------------------------



 



instrument pursuant to which a Lien is granted securing any Second Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.
     “Second Lien Credit Agreement” has the meaning set forth in the recitals
hereto.
     “Second Lien Loan Documents” means the Second Lien Credit Agreement and the
Loan Documents (as defined in the Second Lien Credit Agreement) and each of the
other agreements, documents and instruments providing for or evidencing any
other Second Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any Second Lien Obligations under the
Second Lien Credit Agreement and the Loan Documents (as defined in the Second
Lien Credit Agreement), in each case as each may be amended, restated,
supplemented, modified, renewed, extended or Refinanced from time to time in
accordance with the provisions of this Agreement.
     “Second Lien Lenders” means the “Lenders” under and as defined in the
Second Lien Credit Agreement.
     “Second Lien Mortgages” means a collective reference to each mortgage, deed
of trust and any other document or instrument under which any Lien on real
property owned by any Grantor is granted to secure any Second Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.
     “Second Lien Obligations” means all Obligations outstanding under the
Second Lien Credit Agreement and the other Second Lien Loan Documents. To the
extent any payment with respect to the Second Lien Obligations (whether by or on
behalf of any Grantor, as proceeds of security, enforcement of any right of
set-off or otherwise) is declared to be fraudulent or preferential in any
respect, set aside or required to be paid to a debtor in possession, trustee,
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall be deemed to be reinstated and outstanding as if
such payment had not occurred. “Second Lien Obligations” shall also include all
interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Second Lien Loan Document.
     “Second Lien Secured Parties” means the “Secured Parties” as defined in the
First Lien Credit Agreement.
     “Second Lien Required Lenders” means the “Required Lenders” as defined in
the Second Lien Credit Agreement.
     “Secured Hedge Agreement” means any “Secured Hedge Agreement” under and as
defined in the First Lien Credit Agreement as in effect on the date hereof
entered into in order to satisfy Section 6.18 of the First Lien Credit
Agreement, in each case as in effect on the date hereof without giving effect to
any amendment or modification thereto.
Terremark — Intercreditor Agreement

6



--------------------------------------------------------------------------------



 



     “Standstill Period” has the meaning set forth in Section 3.1 hereof.
     “Subsidiary” of a Person means a corporation, partnership, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, directly or indirectly, through one or more intermediaries,
or both, by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect in any applicable
jurisdiction.
     1.2 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented, renewed, extended or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements, renewals, extensions
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s permitted successors and assigns, (c) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections shall be construed to
refer to Sections of this Agreement, (e) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     SECTION 2. Lien Priorities.
     2.1 Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any applicable law or the Second Lien Loan Documents or any defect or
deficiencies in, or failure to perfect the Liens securing the First Lien
Obligations or any other circumstance whatsoever, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties, hereby agrees
that: (a) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of, or created for the benefit of,
Terremark — Intercreditor Agreement

7



--------------------------------------------------------------------------------



 



the First Lien Collateral Agent or any First Lien Secured Parties or any agent
or trustee therefor, regardless of how acquired, whether by judgment, grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the Collateral securing any of the
Second Lien Obligations, regardless of how acquired, whether by judgment, grant,
possession, statute, operation of law, subrogation or otherwise; and (b) any
Lien on the Collateral now or hereafter held by or on behalf of, or created for
the benefit of, the Second Lien Collateral Agent, any Second Lien Secured
Parties or any agent or trustee therefor regardless of how acquired, whether by
judgment, grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations. The Second Lien Collateral Agent
for itself and on behalf of the Second Lien Secured Parties expressly agrees
that any Lien purported to be granted on any Collateral as security for the
First Lien Obligations shall be and remain senior in all respects and prior to
all Liens on the Collateral securing any Second Lien Obligations for all
purposes regardless of whether the Lien purported to be granted is found to be
improperly granted, improperly perfected, a fraudulent conveyance or legally or
otherwise deficient in any manner, and whether or not such Liens securing any
First Lien Obligations are subordinated to any Liens securing any other
obligations of the Company or any Subsidiary Guarantor.
     2.2 Prohibition on Contesting Liens. Each of the Second Lien Collateral
Agent, for itself and on behalf of each Second Lien Secured Party, and the First
Lien Collateral Agent, for itself and on behalf of each First Lien Secured
Party, agrees that it shall not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the priority, validity or enforceability
of a Lien held by or on behalf of any of the First Lien Secured Parties in the
First Lien Collateral or by or on behalf of any of the Second Lien Secured
Parties in the Collateral, as the case may be; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of the First Lien
Collateral Agent or any First Lien Secured Parties to enforce this Agreement,
including the priority of the Liens securing the First Lien Obligations as
provided in Sections 2.1 and 3.1.
     2.3 No New Liens. So long as the Discharge of First Lien Obligations has
not occurred, the parties hereto agree that the Company shall not, and shall not
permit any Subsidiary Guarantor to, (a) grant or permit any additional Liens on
any asset or property to secure any Second Lien Obligation unless it has granted
a Lien on such asset or property to secure the First Lien Obligations, and
(b) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligations unless it has granted a Lien on such asset or property to
secure the Second Lien Obligations. To the extent that the foregoing provisions
are not complied with for any reason, without limiting any other rights and
remedies available to the First Lien Collateral Agent and/or the First Lien
Secured Parties, the Second Lien Collateral Agent, on behalf of Second Lien
Secured Parties, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.
Terremark — Intercreditor Agreement

8



--------------------------------------------------------------------------------



 



     2.4 Similar Liens and Agreements. The parties hereto (including the Company
and the Subsidiary Guarantors) agree that it is their intention that the First
Lien Collateral and the Second Lien Collateral be and remain identical. In
furtherance of the foregoing and of Section 8.10, the parties hereto agree,
subject to the other provisions of this Agreement:
          (a) upon request by the First Lien Collateral Agent or the Second Lien
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Loan Documents; and
          (b) that the documents and agreements creating or evidencing the First
Lien Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations shall be in all material respects
the same forms of documents other than with respect to the first lien and the
second lien nature of the obligations thereunder.
     SECTION 3. Enforcement.
     3.1 Exercise of Remedies.
          (a) Until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, the Second Lien Collateral Agent and
the Second Lien Secured Parties:
     (i) will not exercise or seek to exercise any rights or remedies (including
set-off and the right to credit bid their debt) with respect to any Collateral
(including the exercise of any right under any lockbox agreement, control
account agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Second Lien Collateral Agent or any Second Lien Secured
Party is a party or which runs for the benefit of the Second Lien Collateral
Agent or any Second Lien Secured Party or the enforcement of or execution on any
judgment Lien) or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure);
     (ii) will not contest, protest or object to any foreclosure proceeding or
action brought by the First Lien Collateral Agent or any First Lien Secured
Party or any other exercise by the First Lien Collateral Agent or any First Lien
Secured Party, of any rights and remedies relating to the First Lien Collateral
or otherwise; or
     (iii) subject to their rights under clause (a)(i) above, will not object to
the forbearance by the First Lien Collateral Agent or the First Lien Secured
Parties from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the First Lien Collateral;
Terremark — Intercreditor Agreement

9



--------------------------------------------------------------------------------



 



     provided that if an Event of Default (as defined in the Second Lien Credit
Agreement (as in effect on the date hereof, or as amended in the form the First
Lien Secured Parties, the Second Lien Secured Parties and the Borrower have
agreed)) has occurred and for so long as such Event of Default is continuing,
subject at all times to the provisions of Sections 2.1 and 4, after expiration
of a 180-day period (the “Standstill Period”) which shall commence on the date
of receipt by the First Lien Collateral Agent of the written notice of the
Second Lien Collateral Agent of such Event of Default and written demand by the
Second Lien Administrative Agent to the Company for the accelerated payment of
all Second Lien Obligations (unless any Grantor is subject to an Insolvency or
Liquidation Proceeding by reason of which such declaration and the making of
such demand is stayed, in which case, commencing on the date of the commencement
of such Insolvency or Liquidation Proceeding), the Second Lien Collateral Agent
may take action to enforce its Liens on the Second Lien Collateral (including
the institution of any action or proceeding with respect to its rights or
remedies with respect to any Second Lien Collateral) upon 3 days’ prior written
notice to the First Lien Collateral Agent (which notice may be given prior to
the completion of such 180-day period, but not prior to the 150th day of such
period), but only so long as the First Lien Collateral Agent is not diligently
pursuing in good faith the exercise of its enforcement rights or remedies
against, or diligently attempting to vacate any stay on enforcement of its Liens
on, all the Collateral (including, commencement of any reasonable action to
foreclose its Liens on such Collateral, any reasonable action to take possession
of such Collateral or commencement of any reasonable legal proceedings or
actions against or with respect to such Collateral); after the expiration of the
Standstill Period and after the Second Lien Collateral Agent has provided at
least five days’ prior written notice to the First Lien Collateral Agent (which
may occur during the Standstill Period as provided above) that it intends to
commence action to enforce its Lien and provided that neither the First Lien
Collateral Agent nor the First Lien Secured Parties have commenced in good faith
any action to enforce their Lien on any Collateral (and are continuing to pursue
such actions in good faith) within five days after receipt of such notice, in
the event that and for as long as the Second Lien Collateral Agent shall have
commenced any actions to enforce its Lien on all or any substantial proportion
of any Collateral to the extent permitted hereunder and is diligently pursuing
such actions, neither the First Lien Collateral Agent nor the First Lien Secured
Parties shall take any action of a similar nature with respect to such
Collateral; provided that all other provisions of this Agreement are complied
with in all material respects.
          (b) Except as set forth in (a) above or until the Discharge of First
Lien Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
the First Lien Collateral Agent and the First Lien Secured Parties shall, except
as otherwise expressly provided herein, have the exclusive right to enforce
rights, exercise remedies (including set-off and the right to credit bid their
debt) and make determinations regarding the release, disposition, or
restrictions with respect to the Collateral without any consultation with or the
consent of the Second Lien Collateral Agent or any Second Lien Secured Party.
The First Lien Collateral Agent shall provide at least five days notice to the
Second Lien Collateral Agent of its intent to exercise and enforce its rights or
remedies with respect to the Collateral. In exercising rights and remedies with
respect to the
Terremark — Intercreditor Agreement

10



--------------------------------------------------------------------------------



 




Collateral, the First Lien Collateral Agent and the First Lien Secured Parties
may enforce the provisions of the First Lien Loan Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.
          (c) Notwithstanding the foregoing, the Second Lien Collateral Agent
and any Second Lien Secured Party may:
     (i) file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;
     (ii) take any action (not adverse to the priority status of the Liens on
the Collateral securing the First Lien Obligations, or the rights of any First
Lien Collateral Agent or the First Lien Secured Parties to exercise remedies in
respect thereof) in order to create, perfect, preserve or protect its Lien on
the Collateral;
     (iii) file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Secured Parties, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;
     (iv) vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Second Lien
Obligations and the Collateral;
     (v) exercise any of its rights or remedies with respect to the Collateral
after the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(i);
     (vi) present a cash bid at any Section 363 hearing or with respect to any
other Collateral disposition;
     (vii) offer to provide and provide DIP financing under Section 364;
provided, however, that (i) any such DIP financing shall not impair the rights
of the First Lien Lenders, the First Lien Collateral Agent, or the First Lien
Secured Parties other than with respect to the superpriority lien status of any
liens granted to the DIP Financing lender, and (ii) any such DIP financing
proposal shall be consistent with the applicable provisions of Section 6 hereof;
and
Terremark — Intercreditor Agreement

11



--------------------------------------------------------------------------------



 



     (viii) take any other action not specifically prohibited hereby.
     The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Secured Parties, agrees that it will not take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy
(including set-off) with respect to any Collateral in its capacity as a
creditor, in violation of this Agreement. Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in Section 3.1(a), Section 6 and this
Section 3.1(c), the sole right of the Second Lien Collateral Agent and the
Second Lien Secured Parties with respect to the Collateral is to hold a Lien on
the Collateral pursuant to the Second Lien Collateral Documents for the period
and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of First Lien Obligations has occurred.
     (d) Subject to Sections 3.1(a) and (c) and Section 6:
     (i) the Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Secured Parties, agrees that the Second Lien Collateral Agent and
the Second Lien Secured Parties will not take any action that would hinder any
exercise of remedies under the First Lien Loan Documents or is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the Collateral, whether by foreclosure or otherwise;
     (ii) the Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Secured Parties, hereby waives any and all rights it or the Second
Lien Secured Parties may have as a junior lien creditor or otherwise to object
to the manner in which the First Lien Collateral Agent or the First Lien Secured
Parties seek to enforce or collect the First Lien Obligations or the Liens
securing the First Lien Obligations granted in any of the First Lien Collateral
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of the First Lien Collateral Agent or First
Lien Secured Parties is adverse to the interest of the Second Lien Secured
Parties so long as done in compliance with the Bankruptcy Code; and
     (iii) the Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in the Second Lien Collateral Documents or
any other Second Lien Loan Document (other than this Agreement) shall be deemed
to restrict in any way the rights and remedies of the First Lien Collateral
Agent or the First Lien Secured Parties with respect to the Collateral as set
forth in this Agreement and the First Lien Loan Documents.
          (e) Except as otherwise specifically set forth in Sections 3.1(a) and
(d), the Second Lien Collateral Agent and the Second Lien Secured Parties may
exercise rights and remedies as unsecured creditors against the Company or any
other Grantor that has guaranteed or granted Liens to secure the Second Lien
Obligations in
Terremark — Intercreditor Agreement

12



--------------------------------------------------------------------------------



 



accordance with the terms of the Second Lien Loan Documents and applicable law;
provided that in the event that any Second Lien Secured Party becomes a judgment
Lien creditor in respect of Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Second Lien Obligations,
such judgment Lien shall be subject to the terms of this Agreement for all
purposes (including in relation to the First Lien Obligations) as the other
Liens securing the Second Lien Obligations are subject to this Agreement.
          (f) Except as specifically set forth in Sections 3.1(a) and (d) and
Section 4, nothing in this Agreement shall prohibit the receipt by the Second
Lien Collateral Agent or any Second Lien Secured Parties of the required
payments of interest, principal and other amounts owed in respect of the Second
Lien Obligations so long as such receipt is not the direct or indirect result of
the exercise by the Second Lien Collateral Agent or any Second Lien Secured
Parties of rights or remedies as a secured creditor (including set-off) or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies the First Lien Collateral Agent or the First Lien Secured Parties may
have with respect to the First Lien Collateral.
     SECTION 4. Payments.
     4.1 Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, any proceeds of the Collateral received in
connection with the sale or other disposition of, or collection on, such
Collateral, shall be applied by the First Lien Collateral Agent to the First
Lien Obligations in such order as specified in the relevant First Lien Loan
Documents, unless the First Lien Lenders agree to waive any such payments in
accordance with the terms of the First Lien Loan Documents, or such payments are
not otherwise required to be applied to repay First Lien Obligations under the
First Lien Loan Documents. Upon the Discharge of the First Lien Obligations, the
First Lien Collateral Agent shall deliver, without warranty or representation or
recourse, any proceeds of Collateral held by it in the same form as received to
the Second Lien Collateral Agent, with any necessary endorsements to be applied
by the Second Lien Collateral Agent to the Second Lien Obligations in such order
as specified in the Second Lien Collateral Documents or as a court of competent
jurisdiction may otherwise direct.
     4.2 Payments Over. So long as the Discharge of First Lien Obligations has
not occurred, any Collateral or proceeds thereof (together with assets or
proceeds subject to Liens referred to in the final sentence of Section 2.3)
received by the Second Lien Collateral Agent or any Second Lien Secured Parties
relating to the Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, unless the First Lien Lenders agree to waive
any such payments over. The First Lien Collateral Agent is hereby authorized to
make any such endorsements as agent for the Second Lien Collateral Agent or any
such Second Lien Secured Parties. This authorization is coupled with an interest
and is irrevocable until such time as this Agreement is terminated in accordance
with its terms.
Terremark — Intercreditor Agreement

13



--------------------------------------------------------------------------------



 




     4.3 Certain Agreements with respect to Unenforceable Collateral. In
addition to the rights and obligations of the First Lien Collateral Agent, the
Second Lien Collateral Agent, the First Lien Secured Parties and Second Lien
Secured Parties set forth herein, in the event that in any Insolvency or
Liquidation Proceeding a determination is made that Liens encumbering any
Collateral are not enforceable for any reason, then the Second Lien Collateral
Agent and the Second Lien Secured Parties agree that, any distribution or
recovery they may receive with respect to, or allocable to, the value of such
Collateral or any proceeds thereof shall (for so long as the Discharge of the
First Lien Obligations has not occurred) be segregated and held in trust and
forthwith paid over to the First Lien Collateral Agent for the benefit of the
First Lien Secured Parties in the same form as received without recourse,
representation or warranty (other than a representation of the Second Lien
Collateral Agent that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct until such time as the Discharge of First Lien Obligations has
occurred. The First Lien Collateral Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Collateral Agent or any such Second
Lien Secured Parties. This authorization is coupled with an interest and is
irrevocable.
     SECTION 5. Other Agreements.
     5.1 Releases.
          (a) If in connection with the exercise of the First Lien Collateral
Agent’s rights and remedies in respect of the Collateral provided for in
Section 3.1, or the entry of an order by a bankruptcy court pursuant to
Section 363 of the Bankruptcy Court authorizing the sale of all or any portion
of the Collateral, the First Lien Collateral Agent, for itself or on behalf of
any of the First Lien Secured Parties, releases any of its Liens on any part of
the Collateral or releases any Subsidiary Guarantor from its obligations under
its guarantee of the First Lien Obligations, then the Liens, if any, of the
Second Lien Collateral Agent, for itself or for the benefit of the Second Lien
Secured Parties, on such Collateral, and the obligations of such Subsidiary
Guarantor under its guarantee of the Second Lien Obligations, shall be
automatically, unconditionally and simultaneously released. The Second Lien
Collateral Agent, for itself or on behalf of any such Second Lien Secured
Parties, promptly shall execute and deliver to the First Lien Collateral Agent
or such Subsidiary Guarantor such termination statements, releases and other
documents as the First Lien Collateral Agent or such Subsidiary Guarantor may
request to effectively confirm such release.
          (b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the First Lien Loan Documents and the Second Lien Loan
Documents (other than in connection with the exercise of the First Lien
Collateral Agent’s rights and remedies in respect of the Collateral provided for
in Section 3.1), the First Lien Collateral Agent, for itself or on behalf of any
of the First Lien Secured Parties, releases any of its Liens on any part of the
Collateral, or releases any Subsidiary Guarantor from its obligations under its
guarantee of the First Lien Obligations, in each case other than (A)
Terremark — Intercreditor Agreement

14



--------------------------------------------------------------------------------



 




in connection with the Discharge of First Lien Obligations and (B) after the
occurrence and during the continuance of any Event of Default under the Second
Lien Credit Agreement, then the Liens, if any, of the Second Lien Collateral
Agent, for itself or for the benefit of the Second Lien Secured Parties, on such
Collateral, and the obligations of such Subsidiary Guarantor under its guarantee
of the Second Lien Obligations, shall be automatically, unconditionally and
simultaneously released. The Second Lien Collateral Agent, for itself or on
behalf of any such Second Lien Secured Parties, promptly shall execute and
deliver to the First Lien Collateral Agent and the Grantor party to such
Disposition or such Subsidiary Guarantor, as applicable, such termination
statements, releases and other documents as the First Lien Collateral Agent or
such Grantor or Subsidiary Guarantor may request to effectively confirm such
release.
          (c) Until the Discharge of First Lien Obligations occurs, the Second
Lien Collateral Agent, for itself and on behalf of the Second Lien Secured
Parties, hereby irrevocably constitutes and appoints the First Lien Collateral
Agent and any officer or agent of the First Lien Collateral Agent, with full
power of substitution, as its true and lawful attorney-in-fact, coupled with an
interest, with full irrevocable power and authority in the place and stead of
the Second Lien Collateral Agent or such holder or in the First Lien Collateral
Agent’s own name, from time to time in the First Lien Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Section 5.1, including any endorsements or other instruments of transfer or
release.
          (d) Until the Discharge of First Lien Obligations occurs, to the
extent that the First Lien Collateral Agent or the First Lien Secured Parties
(i) have released any Lien on Collateral or any Subsidiary Guarantor from its
obligation under its guarantee and any such Liens or guarantee are later
reinstated or (ii) obtain any new Liens or additional guarantees from any
Subsidiary Guarantor, then the Company shall cause the Second Lien Collateral
Agent, for itself and for the Second Lien Secured Parties to be granted a Lien
on any such Collateral, subject to the lien subordination provisions of this
Agreement, and an additional guarantee, as the case may be.
          (e) In the event that (i) the principal amount of funded First Lien
Obligations, plus the aggregate principal amount of unfunded commitments under
the First Lien Credit Agreement (collectively, the “First Lien Obligations
Amount”), at any date of determination no longer constitute at least 15% of the
sum of (A) the First Lien Obligations Amount and (B) the principal amount of
funded Second Lien Obligations, plus the aggregate principal amount of unfunded
commitments under the Second Lien Credit Agreement (collectively, the “Second
Lien Obligations Amount”) and (ii) no Default or Event of Default under and as
defined in the Second Lien Credit Agreement shall have occurred and be
continuing, then any release provided for in Section 5.1(b) above (except for
releases given in connection with a Disposition permitted under the First Lien
Loan Documents and the Second Lien Loan Documents) shall require the consent of
the First Lien Secured Parties and Second Lien Secured Parties representing in
the aggregate more than 50% of the sum of (i) the First Lien Obligations Amount
and (ii) the Second Lien Obligations Amount.
Terremark — Intercreditor Agreement

15



--------------------------------------------------------------------------------



 



     5.2 Insurance; Condemnation. The First Lien Collateral Agent and the Second
Lien Collateral Agent shall be named as additional insureds and each shall be
named as loss payee (on behalf of the First Lien Secured Parties and the Second
Lien Secured Parties, respectively) under any insurance policies (other than
business interruption insurance) maintained from time to time by any Grantor.
The First Lien Collateral Agent and the Second Lien Collateral Agent agree that:
(i) unless and until the Discharge of First Lien Obligations has occurred, the
First Lien Collateral Agent and the First Lien Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the First
Lien Loan Documents, to adjust settlement for any insurance policy covering the
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral and (ii) unless and until the Discharge of First Lien
Obligations has occurred, and subject to the rights of the Grantors under the
First Lien Loan Documents, all proceeds of any such policy and any such award
(or any payments with respect to a deed in lieu of condemnation) if in respect
to the Collateral shall be paid to the First Lien Collateral Agent for the
benefit of the First Lien Secured Parties pursuant to the terms of the First
Lien Loan Documents and thereafter, to the extent no First Lien Obligations are
outstanding, to the Second Lien Collateral Agent for the benefit of the Second
Lien Secured Parties to the extent required under the Second Lien Collateral
Documents and then, to the extent no Second Lien Obligations are outstanding, to
the owner of the subject property, such other person as may be entitled thereto
or as a court of competent jurisdiction may otherwise direct and (iii) until the
Discharge of First Lien Obligations has occurred, if the Second Lien Collateral
Agent or any Second Lien Secured Parties shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall pay such proceeds over to the First
Lien Collateral Agent in accordance with the terms of Section 4.2.
     5.3 Amendments to First Lien Loan Documents and Second Lien Loan Documents.
          (a) The First Lien Loan Documents may be amended, supplemented or
otherwise modified in accordance with their terms and the First Lien Credit
Agreement may be Refinanced, in each case, without notice to, or the consent of,
the Second Lien Collateral Agent or the Second Lien Secured Parties, all without
affecting the lien subordination or other provisions of this Agreement;
provided, however, that the holders of such Refinancing debt bind themselves in
a writing addressed to the Second Lien Collateral Agent and the Second Lien
Secured Parties to the terms of this Agreement and any such amendment,
supplement, modification or Refinancing shall not:
     (i) contravene the provisions of this Agreement;
     (ii) increase the then outstanding aggregate principal amount of the loans
under the First Lien Loan Documents in excess of the Cap Amount;
Terremark — Intercreditor Agreement

16



--------------------------------------------------------------------------------



 



     (iii) increase the “Applicable Rate” or similar component of the interest
rate by more than 3.00% per annum (excluding increases resulting from the
accrual of interest at the default rate);
     (iv) extend the scheduled maturity of the First Lien Credit Agreement or
any Refinancing thereof beyond the scheduled maturity of the Second Lien Credit
Agreement or any Refinancing thereof;
     (v) reduce the principal amount of Second Lien Obligations permitted to be
incurred under the First Lien Loan Documents; or
     (vi) modify (or have the effect of a modification of) the mandatory
prepayment provisions of the First Lien Credit Agreement in a manner adverse to
the lenders under the Second Lien Credit Agreement.
          (b) Without the prior written consent of the First Lien Collateral
Agent, no Second Lien Loan Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Lien Loan Document, would:
     (i) contravene the provisions of this Agreement;
     (ii) increase the “Applicable Rate” or similar component of the interest
rate by more than 3.00% per annum (excluding increases resulting from the
accrual of interest at the default rate);
     (iii) change (to earlier dates) any dates upon which payments of principal
or interest are due thereon;
     (iv) change any default or Event of Default thereunder in a manner adverse
to the loan parties thereunder;
     (v) change the redemption, prepayment or defeasance provisions thereof;
     (vi) change any collateral therefor (other than to release such collateral
and other than to add Collateral that is also provided to the First Lien
Collateral Agent), or
     (vii) increase the obligations of the loan parties thereunder or confer any
additional rights on the Second Lien Lenders which would be adverse to the First
Lien Lenders.
          The Second Lien Credit Agreement may only be Refinanced with Permitted
Refinancing Indebtedness (as defined in the First Lien Credit Agreement);
provided that the “Applicable Rate” or similar component of the interest rate
for such Permitted Refinancing Indebtedness does not exceed the “Applicable
Rate” or similar
Terremark — Intercreditor Agreement

17



--------------------------------------------------------------------------------



 



           component of the interest rate set forth in the Second Lien Credit
Agreement as of the date hereof by more than 3.00% per annum.
          (c) The Second Lien Collateral Agent, on behalf of the Second Lien
Secured Parties, agrees that each Second Lien Collateral Document shall include
the following language (or language to similar effect approved by the First Lien
Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of July 31, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Terremark Woldwide, Inc., a Delaware
corporation, Credit Suisse, Cayman Islands Branch (“Credit Suisse”), as First
Lien Collateral Agent, and Credit Suisse, as Second Lien Collateral Agent, and
certain other persons party or that may become party thereto from time to time.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”
In addition, the Company and the Second Lien Collateral Agent agree that each
Second Lien Mortgage covering any Collateral shall contain such other language
as the First Lien Collateral Agent may reasonably request to reflect the
subordination of such Second Lien Mortgage to the First Lien Collateral Document
covering such Collateral.
          (d) In the event any First Lien Collateral Agent or the First Lien
Secured Parties and the relevant Grantor enter into any amendment, waiver or
consent in respect of any of the First Lien Collateral Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any First Lien Collateral Document or changing in any manner
the rights of the First Lien Collateral Agent, such First Lien Secured Parties,
the Company or any other Grantor thereunder, then such amendment, waiver or
consent shall apply automatically to any comparable provision of the Comparable
Second Lien Collateral Document without the consent of the Second Lien
Collateral Agent or the Second Lien Secured Parties and without any action by
the Second Lien Collateral Agent, the Second Lien Administrative Agent the
Company or any other Grantor, provided that:
     (i) no such amendment, waiver or consent shall have the effect of:
(A) removing assets subject to the Lien of the Second Lien Collateral Documents,
except to the extent that a release of such Lien is permitted or required by
Section 5.1 and provided that there is a corresponding release of such Lien
securing the First Lien Obligations; (B) imposing duties on the Second Lien
Collateral Agent without its consent; (C) permitting other Liens on the
Collateral not permitted under the terms of the Second Lien Loan Documents or
Section 6;
Terremark — Intercreditor Agreement

18



--------------------------------------------------------------------------------



 



or (D) being prejudicial to the interests of the Second Lien Secured Parties to
a greater extent than the First Lien Secured Parties; and
     (ii) notice of such amendment, waiver or consent shall have been given to
the Second Lien Collateral Agent within ten Business Days after the effective
date of such amendment, waiver or consent.
     5.4 Bailee for Protection.
          (a) The First Lien Collateral Agent agrees to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon by possession or control under the UCC (such
Collateral being the “Pledged Collateral”) as collateral agent for the First
Lien Secured Parties and as bailee on behalf of or for the benefit of the Second
Lien Collateral Agent (such bailment being intended, among other things, to
satisfy the requirements of Sections 8-301(a)(2) and 9-313(c) of the UCC) and
any assignee solely for the purpose of perfecting by possession or delivery the
security interest granted under the First Lien Loan Documents and the Second
Lien Loan Documents, respectively, subject to the terms and conditions of this
Section 5.4.
          (b) The First Lien Collateral Agent shall have no obligation
whatsoever to the First Lien Secured Parties, the Second Lien Collateral Agent
or any Second Lien Secured Party to ensure that the Pledged Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
person except as expressly set forth in this Section 5.4. The duties or
responsibilities of the First Lien Collateral Agent under this Section 5.4 shall
be limited solely to holding the Pledged Collateral as bailee for the benefit of
and on behalf of the First Lien Secured Parties, the Second Lien Collateral
Agent and the Second Lien Secured Parties and any permitted assignee in
accordance with this Section 5.4 and delivering the Pledged Collateral upon a
Discharge of First Lien Obligations as provided in paragraph (d) below.
          (c) The First Lien Collateral Agent acting pursuant to this
Section 5.4 shall not have by reason of the First Lien Collateral Documents, the
Second Lien Collateral Documents, this Agreement or any other document a
fiduciary relationship in respect of the First Lien Secured Parties, the Second
Lien Collateral Agent or any Second Lien Secured Party.
          (d) Upon the Discharge of First Lien Obligations under the First Lien
Loan Documents to which the First Lien Collateral Agent is a party, the First
Lien Collateral Agent shall deliver the remaining Pledged Collateral (if any)
together with any necessary endorsements, first, to the Second Lien Collateral
Agent, unless the Second Lien Collateral Agent has declined to accept such
delivery, and second, if the Second Lien Collateral Agent has declined to accept
such delivery, to the Company (in each case, so as to allow such person to
obtain possession or control of such Pledged Collateral) unless and to the
extent a court of competent jurisdiction shall otherwise direct. The First Lien
Collateral Agent further agrees to take all other action as a court of competent
jurisdiction may otherwise direct.
Terremark — Intercreditor Agreement

19



--------------------------------------------------------------------------------



 



     5.5 When Discharge of First Lien Obligations Deemed to Not Have Occurred.
If, at any time in connection with or after the Discharge of First Lien
Obligations has occurred, the Company either in connection therewith or
thereafter enters into any Refinancing of any First Lien Loan Document
evidencing a First Lien Obligation which Refinancing is permitted pursuant to
Section 5.3(a)(ii), then such Discharge of First Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of First Lien Obligations), and, from and after the date on
which the New First Lien Debt Notice (as defined below) is delivered to the
Second Lien Collateral Agent in accordance with the next sentence, the
obligations under such Refinancing of the First Lien Loan Document shall
automatically be treated as First Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the First Lien Collateral Agent under such
First Lien Loan Documents shall be the First Lien Collateral Agent for all
purposes of this Agreement. Upon receipt of a notice (the “New First Lien Debt
Notice”) stating that the Company has entered into a new First Lien Loan
Document (which notice shall include the identity of the new first lien
collateral agent, such agent, the “New Agent”), the Second Lien Collateral Agent
shall promptly (a) enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Company or such New Agent
shall reasonably request in order to provide to the New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (b) deliver to the New Agent any Pledged Collateral
held by it together with any necessary endorsements (or otherwise allow the New
Agent to obtain control of such Pledged Collateral). Simultaneously, the New
Agent shall agree in a writing addressed to the Second Lien Collateral Agent for
the benefit of itself and the Second Lien Secured Parties to be bound by the
terms of this Agreement. If the new First Lien Obligations under the new First
Lien Loan Documents are secured by assets of the Grantors constituting
Collateral that do not also secure the Second Lien Obligations, then the Second
Lien Obligations shall be secured at such time by a second priority Lien on such
assets to the same extent provided in the Second Lien Collateral Documents and
this Agreement.
     5.6 Purchase Right.
          (a) If all of the First Lien Obligations shall have been accelerated
(including any automatic acceleration in connection with any Insolvency or
Liquidation Proceeding with respect to the Company) or shall remain unpaid
immediately following the Maturity Date as defined in the First Lien Credit
Agreement (as in effect on the date hereof), the Second Lien Secured Parties
shall have the option, commencing upon such date of acceleration or failure to
pay and terminating ninety (90) days thereafter, upon at least five (5) Business
Days’ prior written notice by the Second Lien Collateral Agent to the First Lien
Collateral Agent (with a copy to the Company) to purchase all, and not less than
all, of the First Lien Obligations from the First Lien Collateral Agent and the
First Lien Secured Parties. Such notice from the Second Lien Collateral Agent to
the First Lien Collateral Agent shall be irrevocable.
Terremark — Intercreditor Agreement

20



--------------------------------------------------------------------------------



 



          (b) On the date specified by the Second Lien Collateral Agent in such
notice (which shall not be less than five (5) Business Days, nor more than
fifteen (15) Business Days, after the receipt by the First Lien Collateral Agent
of the notice from the Second Lien Collateral Agent of the election by the
Second Lien Secured Parties to exercise such option), the First Lien Collateral
Agent and the First Lien Secured Parties shall sell to the Second Lien Secured
Parties exercising such option, and such Second Lien Secured Parties shall
purchase from the First Lien Collateral Agent and the First Lien Secured
Parties, the First Lien Obligations without the prior written consent of the
Company.
          (c) Upon the date of such purchase and sale, the Second Lien Secured
Parties that have exercised such option shall, pursuant to documentation in form
and substance reasonably satisfactory to the First Lien Collateral Agent and the
First Lien Administrative Agent, (i) pay to the First Lien Secured Parties as
the purchase price therefor the full amount of all the First Lien Obligations
then outstanding and unpaid (including principal, the credit exposure of the
First Lien Secured Parties under all Secured Hedge Agreements, interest, fees
and expenses, including reasonable attorneys’ fees and legal expenses) at par,
and (ii) agree to reimburse the First Lien Collateral Agent and the First Lien
Secured Parties for any checks or other payments provisionally credited to the
First Lien Obligations, and/or as to which the First Lien Collateral Agent or
any First Lien Secured Party has not yet received final payment. Such purchase
price shall be remitted by wire transfer in federal funds to such bank account
of the First Lien Collateral Agent for the ratable account of the First Lien
Collateral Agent and the First Lien Secured Parties in New York, New York, as
the First Lien Collateral Agent may designate in writing to the Second Lien
Collateral Agent for such purpose. Interest shall be calculated to but excluding
the Business Day on which such purchase and sale shall occur if the amounts so
paid by the Second Lien Secured Parties that have exercised such option to the
bank account designated by the First Lien Collateral Agent are received in such
bank account prior to 1:00 p.m., New York City time and interest shall be
calculated to and including such Business Day if the amounts so paid by such
Second Lien Secured Parties to the bank account designated by the First Lien
Collateral Agent are received in such bank account later than 1:00 p.m., New
York City time on such Business Day.
          (d) Such purchase shall be expressly made without recourse,
representation or warranty of any kind by the First Lien Collateral Agent or any
First Lien Secured Party as to the First Lien Obligations owed to such Person or
otherwise, except that each such Person shall represent and warrant: (i) the
amount of the First Lien Obligations being sold by it, (ii) that such Person has
not created any Lien on any First Lien Obligation being sold by it and
(iii) that such Person has the right to assign First Lien Obligations being
assigned by it and its assignment is duly authorized.
          (e) The First Lien Collateral Agent agrees that prior to foreclosing
upon, or selling or otherwise realizing upon, all or a material portion of the
Collateral, it will provide the Second Lien Collateral Agent with at least ten
(10) days’ notice of its intent to commence such foreclosure, sale or other
realization. If the Second Lien Collateral Agent shall give the First Lien
Collateral Agent written notice of any Second Lien Secured Party’s intention to
exercise the purchase option provided under
Terremark — Intercreditor Agreement

21



--------------------------------------------------------------------------------



 



           this Section 5.6 prior to the foreclosure, sale or other realization
by the First Lien Collateral Agent with respect to such Collateral, the First
Lien Collateral Agent shall not continue such foreclosure action or initiate any
other action to sell or otherwise realize upon any of the Collateral so long as
the purchase and sale with respect to the First Lien Obligations provided for
herein shall have closed within ten (10) Business Days thereafter and the First
Lien Collateral Agent and the First Lien Secured Parties shall have received
payment in full of the First Lien Obligations as provided for herein within such
ten (10) Business Day period.
     SECTION 6. Insolvency or Liquidation Proceedings.
     6.1 Finance and Sale Issues. Until the Discharge of First Lien Obligations
has occurred, if the Company or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the First Lien Collateral Agent shall
desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code), on which the First Lien Collateral Agent
or any other creditor has a Lien or to permit the Company or any other Grantor
to obtain financing, whether from the First Lien Secured Parties or any other
person under Section 364 of the Bankruptcy Code or any similar Bankruptcy Law
(“DIP Financing”), then the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Secured Parties, agrees that (1) it will raise no objection
to such Cash Collateral use or DIP Financing, (2) to the extent the Liens
securing the First Lien Obligations are subordinated to or pari passu with such
DIP Financing, the Second Lien Collateral Agent will subordinate its Liens in
the Collateral to (x) the Liens securing such DIP Financing (and all Obligations
relating thereto), (y) any adequate protection Liens provided to the First Lien
Secured Parties, the First Lien Collateral Agent, or the First Lien Lenders, and
(z) any “carve-out” for professional fees and fees payable under 28 U.S.C.
§1930(a)(7) agreed to by the First Lien Collateral Agent, and (3) it will not
request adequate protection or any other relief in connection therewith except
to the extent permitted in Section 6.3; provided that the foregoing shall not
prevent the Second Lien Secured Parties from (i) objecting to any DIP Financing
relating to any provision or content of a plan of reorganization or
(ii) proposing any other DIP Financing to the Company in any Insolvency or
Liquidation Proceeding so long as such DIP Financing does not impair the rights
of the First Lien Collateral Agent, the First Lien Secured Parties, or the First
Lien Lenders other than with respect to the superpriority lien status of any
liens granted to the DIP Financing lender; provided further that (a)(1) the
aggregate principal amount of the DIP Financing plus (2) the aggregate
outstanding principal amount of the loans outstanding under the First Lien
Credit Agreement and the other First Lien Loan Documents in the case of clause
(a)(2) after giving effect to the incurrence of such DIP Financing and the
application of proceeds thereof, does not exceed the Cap Amount plus $30,000,000
(it being understood that any “roll-up” of the First Lien Obligations into any
DIP Financing shall not be considered part of such DIP Financing) and the Second
Lien Collateral Agent and the Second Lien Secured Parties retain the right to
object to any ancillary agreements or arrangements regarding Cash Collateral use
or the DIP Financing that are materially prejudicial to their interests. The
Second Lien Collateral Agent on behalf of the Second Lien Secured Parties,
agrees that it will raise no objection or oppose a motion to sell or otherwise
dispose of any Collateral free and clear of its Liens or other claims under
Terremark — Intercreditor Agreement

22



--------------------------------------------------------------------------------



 



Section 363 of the Bankruptcy Code if the requisite First Lien Secured Parties
have consented to such sale or disposition of such assets, and such motion does
not impair the rights of the Second Lien Secured Parties under Section 363(k) of
the Bankruptcy Code and is otherwise undertaken in compliance with the
Bankruptcy Code.
     6.2 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Secured Parties, agrees that none of them shall seek (or
take any affirmative action in support of any other person seeking) relief from
the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
in respect of the Collateral, without the prior written consent of the First
Lien Collateral Agent.
     6.3 Adequate Protection.
          (a) The Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties, agrees that none of them shall contest (or support
any other person contesting):
     (i) any request by the First Lien Collateral Agent or the First Lien
Secured Parties for adequate protection or relief from the automatic stay; or
     (ii) any objection by the First Lien Collateral Agent or the First Lien
Secured Parties to any motion, relief, action or proceeding based on the First
Lien Collateral Agent or the First Lien Secured Parties claiming a lack of
adequate protection; or
     (iii) the payment of interest, fees, expenses or other amounts to the First
Lien Collateral Agent or any other First Lien Secured Party under Section 506(b)
or 506(c) of the Bankruptcy Code or otherwise, to the extent that the Discharge
of First Lien Obligations has not occurred.
          (b) Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency or Liquidation Proceeding:
     (i) if the First Lien Secured Parties (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
Cash Collateral use or DIP Financing, then the Second Lien Collateral Agent, on
behalf of itself or any of the Second Lien Secured Parties, may seek or request
adequate protection in the form of a Lien on such additional collateral, which
Lien will be subordinated to the Liens securing the First Lien Obligations and
such Cash Collateral use or DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement; and
Terremark — Intercreditor Agreement

23



--------------------------------------------------------------------------------



 



     (ii) in the event the Second Lien Collateral Agent, on behalf of itself or
any of the Second Lien Secured Parties, seeks or requests adequate protection in
respect of Second Lien Obligations and such adequate protection is granted in
the form of additional collateral, then the Second Lien Collateral Agent, on
behalf of itself or any of the Second Lien Secured Parties, agrees that the
First Lien Collateral Agent shall also be granted a senior Lien on such
additional collateral as security for the First Lien Obligations and for any
Cash Collateral use or DIP Financing provided by the First Lien Secured Parties
and that any Lien on such additional collateral securing the Second Lien
Obligations shall be subordinated to the Lien on such collateral securing the
First Lien Obligations and any such DIP Financing provided by the First Lien
Secured Parties (and all Obligations relating thereto) and to any other Liens
granted to the First Lien Secured Parties as adequate protection on the same
basis as the other Liens securing the Second Lien Obligations are so
subordinated to such First Lien Obligations under this Agreement. Except as
otherwise expressly set forth in Section 6.1 or in connection with the exercise
of remedies with respect to the Collateral, nothing herein shall limit the
rights of the Second Lien Collateral Agent or the Second Lien Secured Parties
from seeking adequate protection with respect to their rights in the Collateral
in any Insolvency or Liquidation Proceeding including adequate protection in the
form of a cash payment, periodic cash payments, cash payments of interest or
other cash payments; provided, however, that, unless the Discharge of First Lien
Obligations occurs on the effective date of any plan of reorganization in an
Insolvency or Liquidation Proceeding (such date, the “Effective Date”), any
payment received by holders of Second Lien Obligations pursuant to this clause
Section 6.3(ii) or in any other form on account of the Second Lien Obligations
shall be turned over by the Second Lien Collateral Agent and Second Lien Secured
Parties to the First Lien Collateral Agent for the benefit of First Lien Secured
Parties on the Effective Date or dismissal of such Insolvency or Liquidation
Proceeding.
     6.4 No Waiver. Subject to Sections 3.1(a) and (d) or except as expressly
set forth herein, nothing contained herein shall prohibit or in any way limit
the First Lien Collateral Agent or any First Lien Secured Party from objecting
in any Insolvency or Liquidation Proceeding or otherwise to any action taken by
the Second Lien Collateral Agent or any of the Second Lien Secured Parties,
including the seeking by the Second Lien Collateral Agent or any Second Lien
Secured Parties of adequate protection or the asserting by the Second Lien
Collateral Agent or any Second Lien Secured Parties of any of its rights and
remedies under the Second Lien Loan Documents or otherwise.
     6.5 Avoidance Issues. If any First Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
the First Lien Obligations (a “Recovery”), then such First Lien Secured Parties
shall be entitled to a reinstatement of the First Lien Obligations with respect
to all such recovered amounts. If this Agreement shall have been terminated
prior to such Recovery or any finding of the invalidity of a Lien of the First
Lien Collateral Agent, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.
Terremark — Intercreditor Agreement

24



--------------------------------------------------------------------------------



 



     6.6 Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of the
First Lien Obligations and on account of Second Lien Obligations, then, to the
extent the debt obligations distributed on account of the First Lien Obligations
and on account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.
     6.7 Post-Petition Interest.
          (a) Neither the Second Lien Collateral Agent nor any Second Lien
Secured Party shall oppose or seek to challenge any claim by the First Lien
Collateral Agent or any First Lien Secured Party for allowance in any Insolvency
or Liquidation Proceeding of the First Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of any First
Lien Secured Party’s Lien, without regard to the existence of the Lien of the
Second Lien Collateral Agent on behalf of the Second Lien Secured Parties on the
Collateral.
          (b) Neither the First Lien Collateral Agent nor any other First Lien
Secured Party shall oppose or seek to challenge any claim by the Second Lien
Collateral Agent or any Second Lien Secured Party for allowance (but not, until
the Discharge of First Lien Obligations, the payment of) in any Insolvency or
Liquidation Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien of the Second
Lien Collateral Agent on behalf of the Second Lien Secured Parties on the
Collateral (after taking into account the First Lien Collateral).
     6.8 Waiver. The Second Lien Collateral Agent, for itself and on behalf of
the Second Lien Secured Parties, waives any claim it may hereafter have against
any First Lien Secured Party arising out of the election of any First Lien
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code,
and/or out of any cash collateral or financing arrangement or out of any grant
of a security interest in connection with the Collateral in any Insolvency or
Liquidation Proceeding.
     6.9 Separate Grants of Security and Separate Classification. The Second
Lien Collateral Agent, for itself and on behalf of the Second Lien Secured
Parties, and the First Lien Collateral Agent for itself and on behalf of the
First Lien Secured Parties, acknowledges and agrees that:
          (a) the grants of Liens pursuant to the First Lien Collateral
Documents and the Second Lien Collateral Documents constitute two separate and
distinct grants of Liens; and
Terremark — Intercreditor Agreement

25



--------------------------------------------------------------------------------



 



          (b) because of, among other things, their differing rights in the
Collateral, the Second Lien Obligations are fundamentally different from the
First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties and the Second Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that, subject to Sections 2.1 and 4.1, all distributions in respect of
Collateral or the proceeds thereof shall be made as if there were separate
classes of senior and junior secured claims against the Grantors in respect of
the Collateral (with the effect being that, to the extent that the aggregate
value of the Collateral is sufficient (for this purpose ignoring all claims held
by the Second Lien Secured Parties), the First Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest, including any additional interest payable pursuant to
the First Lien Credit Agreement, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding, before any
distribution in respect of Collateral or the proceeds thereof is made in respect
of the claims held by the Second Lien Secured Parties, with the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Secured Parties,
hereby acknowledging and agreeing to turn over to the First Lien Collateral
Agent, for itself and on behalf of the First Lien Secured Parties, amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, provided, however, that if such turnover has the
effect of reducing the claim or recovery of the Second Lien Secured Parties, the
claim of the Second Lien Secured Parties shall be augmented by such amount.
     6.10 Proof of Claim. If a proper proof of claim has not been filed by the
Second Lien Collateral Agent on behalf of the Second Lien Secured Parties in the
form required in any Insolvency or Liquidation Proceeding at least five (5) days
prior to the expiration of the time for filing thereof, the First Lien
Collateral Agent shall have the right (but not the duty) to file an appropriate
claim for and on behalf of the Second Lien Secured Parties with respect to any
of the Second Lien Obligations or any of the Collateral. In furtherance of the
foregoing, the Second Lien Collateral Agent hereby appoints the First Lien
Collateral Agent as its attorney-in-fact, with full authority in the place and
stead of the Second Lien Collateral Agent and full power of substitution and in
the name of the Second Lien Secured Parties or otherwise, to execute and deliver
any document or instrument that the First Lien Collateral Agent is required or
permitted to deliver pursuant to this Section 6.10, such appointment being
coupled with an interest and irrevocable.
     SECTION 7. Reliance; Waivers; Etc.
     7.1 Reliance. Other than any reliance on the terms of this Agreement, the
First Lien Collateral Agent, on behalf of itself and the First Lien Secured
Parties under its First Lien Loan Documents, acknowledges that it and such First
Lien Secured Parties have, independently and without reliance on the Second Lien
Collateral Agent or any Second Lien Secured Parties, and based on documents and
information deemed by
Terremark — Intercreditor Agreement

26



--------------------------------------------------------------------------------



 



them appropriate, made their own credit analyses and decisions to enter into
such First Lien Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the First Lien Credit Agreement or this Agreement. The Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties,
acknowledges that it and the Second Lien Secured Parties have, independently and
without reliance on the First Lien Collateral Agent or any First Lien Secured
Party, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into each of the Second Lien
Loan Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the Second Lien Loan Documents or this Agreement.
     7.2 No Warranties or Liability. The First Lien Collateral Agent, on behalf
of itself and the First Lien Secured Parties under its First Lien Loan
Documents, acknowledges and agrees that each of the Second Lien Collateral Agent
and the Second Lien Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Second
Lien Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. The Second Lien Secured Parties will be entitled
to manage and supervise their respective loans and extensions of credit under
the Second Lien Loan Documents in accordance with law and as they may otherwise,
in their sole discretion, deem appropriate. The Second Lien Collateral Agent, on
behalf of itself and the Second Lien Obligations, acknowledges and agrees that
the First Lien Collateral Agent and the First Lien Secured Parties have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the First Lien Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. The First Lien Secured Parties will
be entitled to manage and supervise their respective loans and extensions of
credit under their respective First Lien Loan Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate. The
Second Lien Collateral Agent and the Second Lien Secured Parties shall have no
duty to the First Lien Collateral Agent or any of the First Lien Secured
Parties, and the First Lien Collateral Agent and the First Lien Secured Parties
shall have no duty to the Second Lien Collateral Agent or any of the Second Lien
Secured Parties, to act or refrain from acting in a manner which allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with the Company or any Subsidiary Guarantor (including the
First Lien Loan Documents and the Second Lien Loan Documents), regardless of any
knowledge thereof which they may have or be charged with.
     7.3 No Waiver of Lien Priorities.
          (a) No right of the First Lien Secured Parties, the First Lien
Collateral Agent or any of them to enforce any provision of this Agreement or
any First Lien Loan Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or any other
Grantor or by any act or failure to act by any First Lien Secured Party or the
First Lien Collateral Agent, or by any
Terremark — Intercreditor Agreement

27



--------------------------------------------------------------------------------



 



           noncompliance by any Person with the terms, provisions and covenants
of this Agreement, any of the First Lien Loan Documents or any of the Second
Lien Loan Documents, regardless of any knowledge thereof which the First Lien
Collateral Agent or the First Lien Secured Parties, or any of them, may have or
be otherwise charged with;
          (b) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the First Lien Loan Documents and subject to the provisions of Section 5.3(b)),
the First Lien Secured Parties, the First Lien Collateral Agent and any of them
may, at any time and from time to time in accordance with the First Lien Loan
Documents and/or applicable law, without the consent of, or notice to, the
Second Lien Collateral Agent or any Second Lien Secured Parties, without
incurring any liabilities to the Second Lien Collateral Agent or any Second Lien
Secured Parties and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of the Second Lien Collateral Agent or any Second Lien Secured
Parties is affected, impaired or extinguished thereby) do any one or more of the
following:
     (i) except as otherwise set forth in this Agreement, change the manner,
place or terms of payment or change or extend the time of payment of, or amend,
renew, exchange, increase or alter, the terms of any of the First Lien
Obligations or any Lien on any First Lien Collateral or guaranty thereof or any
liability of the Company or any other Grantor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the
amount, tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
the First Lien Collateral Agent or any of the First Lien Secured Parties, the
First Lien Obligations or any of the First Lien Loan Documents;
     (ii) subject to the provisions of this Agreement, sell, exchange, release,
surrender, realize upon, enforce or otherwise deal with in any manner and in any
order any part of the First Lien Collateral or any liability of the Company or
any other Grantor to the First Lien Secured Parties or the First Lien Collateral
Agent, or any liability incurred directly or indirectly in respect thereof;
     (iii) settle or compromise any First Lien Obligation or any other liability
of the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the First Lien
Obligations) in any manner or order; and
     (iv) exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any First Lien Collateral and any security and any guarantor or any liability
of the Company or any other Grantor to the First Lien Secured Parties or any
liability incurred directly or indirectly in respect thereof.
Terremark — Intercreditor Agreement

28



--------------------------------------------------------------------------------



 



          (c) The Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties, also agrees that the First Lien Secured Parties and
the First Lien Collateral Agent shall have no liability to the Second Lien
Collateral Agent or any Second Lien Secured Parties, and the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties,
hereby waives any claim against any First Lien Secured Party or the First Lien
Collateral Agent, arising out of any and all actions which the First Lien
Secured Parties or the First Lien Collateral Agent may take or permit or omit to
take with respect to: (i) the First Lien Loan Documents, (ii) the collection of
the First Lien Obligations or (iii) the foreclosure upon, or sale, liquidation
or other disposition of any First Lien Collateral, in every case if undertaken
in accordance with applicable law. The Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties, agrees that the First Lien
Secured Parties and the First Lien Collateral Agent have no duty to them in
respect of the maintenance or preservation of the First Lien Collateral, the
First Lien Obligations or otherwise; and
          (d) The Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law; provided that the
foregoing shall not prevent the Second Lien Collateral Agent from exercising the
rights of an unsecured creditor to seek appraisals or valuations so long as the
same does not adversely affect the rights and remedies of the First Lien Secured
Parties.
     7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the First Lien Secured
Parties and the Second Lien Collateral Agent and the Second Lien Secured
Parties, respectively, hereunder shall remain in full force and effect
irrespective of:
          (a) any lack of validity or enforceability of any First Lien Loan
Documents or any Second Lien Loan Documents or the perfection of any liens
thereunder;
          (b) except as otherwise set forth in the Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
First Lien Obligations or Second Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any First Lien Loan Document or
any Second Lien Loan Document;
Terremark — Intercreditor Agreement

29



--------------------------------------------------------------------------------



 



          (c) any exchange of any security interest in any Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guarantee thereof;
          (d) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
          (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First Lien Obligations, or of the Second Lien Collateral Agent or any Second
Lien Secured Party in respect of this Agreement.
     SECTION 8. Miscellaneous.
     8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Loan Documents or the Second Lien
Loan Documents, the provisions of this Agreement shall govern and control.
     8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Secured Parties may continue, at any time and without notice to the Second Lien
Collateral Agent or any Second Lien Secured Party subject to the Second Lien
Loan Documents, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Company or any Grantor constituting First
Lien Obligations in reliance hereof. The Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties, hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement. The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding. Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
the Company or any other Grantor shall include the Company or such Grantor as
debtor and debtor-in-possession and any receiver or trustee for the Company or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding. This Agreement shall terminate and be of no further force and
effect, (i) with respect to the Second Lien Collateral Agent, the Second Lien
Secured Parties and the Second Lien Obligations, upon the later of (1) the date
upon which the obligations under the Second Lien Credit Agreement terminate and
payment has been made in full in cash of all other Second Lien Obligations
outstanding on such date (subject to reinstatement on similar terms as set forth
in Section 6.5 hereof as if applied to the Second Lien Obligations) and (2) if
there are other Second Lien Obligations outstanding on such date, the date upon
which such Second Lien Obligations terminate and (ii) with respect to the First
Lien Collateral Agent, the First Lien Secured Parties and the First Lien
Obligations, the date of Discharge of First Lien Obligations, subject to the
rights of the First Lien Secured Parties under Section 6.5.
Terremark — Intercreditor Agreement

30



--------------------------------------------------------------------------------



 



     8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Second Lien Collateral Agent or the First
Lien Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each of the First Lien Collateral Agent (acting
pursuant to the consent of the First Lien Required Lenders) and the Second Lien
Collateral Agent (acting pursuant to the consent of the Second Lien Required
Lenders) or its authorized agent (acting on similar authority in each case) and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. Notwithstanding the foregoing, the Company shall
not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent its rights are
directly affected (which includes, but is not limited to any amendment to the
Grantors’ ability to cause additional obligations to constitute First Lien
Obligations or Second Lien Obligations as the Company may designate).
     8.4 Information Concerning Financial Condition of the Company and its
Subsidiaries. The First Lien Collateral Agent and the First Lien Secured
Parties, on the one hand, and the Second Lien Secured Parties and the Second
Lien Collateral Agent, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Company and its
Subsidiaries and all endorsers and/or guarantors of the First Lien Obligations
or the Second Lien Obligations and (b) all other circumstances bearing upon the
risk of nonpayment of the First Lien Obligations or the Second Lien Obligations.
The First Lien Collateral Agent and the First Lien Secured Parties shall have no
duty to advise the Second Lien Collateral Agent or any Second Lien Secured Party
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event the First Lien Collateral Agent or any
of the First Lien Secured Parties, in its or their sole discretion, undertakes
at any time or from time to time to provide any such information to the Second
Lien Collateral Agent or any Second Lien Secured Party, it or they shall be
under no obligation (w) to make, and the First Lien Collateral Agent and the
First Lien Secured Parties shall not make, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided, (x) to provide any additional
information or to provide any such information on any subsequent occasion,
(y) to undertake any investigation or (z) to disclose any information which,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.
     8.5 Subrogation. The Second Lien Collateral Agent, on behalf of itself and
the Second Lien Secured Parties, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of First Lien
Obligations has occurred.
     8.6 Application of Payments. All payments received by the First Lien
Collateral Agent or the First Lien Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Loan Documents. The Second Lien Collateral Agent,
on behalf of itself and the
Terremark — Intercreditor Agreement

31



--------------------------------------------------------------------------------



 



Second Lien Secured Parties, assents to any extension or postponement of the
time of payment of the First Lien Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security which may at any time secure any part of the First Lien
Obligations and to the addition or release of any other Person primarily or
secondarily liable therefor.
     8.7 SUBMISSION TO JURISDICTION; WAIVERS. (a) ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES AND ON BEHALF OF THE RESPECTIVE
SECURED PARTIES IT REPRESENTS, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 8.9; AND (D) AGREES THAT SERVICE AS PROVIDED
IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.
     (b) EACH OF THE PARTIES HERETO, ON BEHALF OF THE RESPECTIVE SECURED PARTIES
IT REPRESENTS, HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO, ON BEHALF OF THE RESPECTIVE SECURED PARTIES
IT REPRESENTS, ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN
ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER
IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO, ON BEHALF OF THE RESPECTIVE
SECURED PARTIES IT REPRESENTS, FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A
Terremark — Intercreditor Agreement

32



--------------------------------------------------------------------------------



 



MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.7(b) AND EXECUTED
BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
     8.8 Notices. All notices to the Second Lien Secured Parties and the First
Lien Secured Parties permitted or required under this Agreement shall also be
sent to the Second Lien Collateral Agent and the First Lien Collateral Agent,
respectively (with a copy to the Company). Unless otherwise specifically
provided herein, any notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.
     8.9 Further Assurances. The First Lien Collateral Agent, on behalf of
itself and the First Lien Secured Parties under its First Lien Loan Documents,
and the Second Lien Collateral Agent, on behalf of itself and the Second Lien
Secured Parties under its Second Lien Loan Documents, and the Company, agrees
that each of them shall take such further action and shall execute and deliver
such additional documents and instruments (in recordable form, if requested) as
the First Lien Collateral Agent or the Second Lien Collateral Agent may
reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement.
     8.10 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     8.11 Binding on Successors and Assigns. This Agreement shall be binding
upon the First Lien Collateral Agent, the First Lien Secured Parties, the Second
Lien Collateral Agent, the Second Lien Secured Parties and their respective
successors and assigns. If either of the First Lien Collateral Agent or the
Second Lien Collateral Agent resigns or is replaced pursuant to the First Lien
Credit Agreement or the Second Lien Credit Agreement, as applicable, its
successor shall be deemed to be a party to this Agreement and shall have all of
the rights of and be subject to all of the obligations of this Agreement.
     8.12 Specific Performance. Each of the First Lien Collateral Agent and the
Second Lien Collateral Agent may demand specific performance of this Agreement.
The First Lien Collateral Agent, on behalf of itself and the First Lien Secured
Parties under its First Lien Loan Documents, and the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties, hereby
irrevocably waives any defense based
Terremark — Intercreditor Agreement

33



--------------------------------------------------------------------------------



 



on the adequacy of a remedy at law and any other defense which might be asserted
to bar the remedy of specific performance in any action which may be brought by
any First Lien Collateral Agent or the Second Lien Collateral Agent, as the case
may be.
     8.13 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
     8.14 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
     8.15 Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
     8.16 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Secured Parties and the Second Lien Secured Parties. No other Person
shall have or be entitled to assert rights or benefits hereunder.
     8.17 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties on the one hand and the Second Lien
Secured Parties on the other hand. None of the Company, any other Grantor or any
other creditor thereof shall have any rights hereunder. Nothing in this
Agreement is intended to or shall impair the rights or the obligations of the
Company or of any other Grantor under the Loan Documents, which are absolute and
unconditional, to pay the First Lien Obligations and the Second Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.
Terremark — Intercreditor Agreement

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            CREDIT SUISSE,
CAYMAN ISLANDS BRANCH,
as First Lien Collateral Agent,
      By:   /s/ Robert Hetu         Name:   Robert Hetu        Title:   Managing
Director     

                  By:   /s/ Denise L. Alvarez         Name:   Denise L. Alvarez 
      Title:   Associate     

            CREDIT SUISSE,

CAYMAN ISLANDS BRANCH,

as Second Lien Collateral Agent
      By:   /s/ Robert Hetu         Name:   Robert Hetu        Title:   Managing
Director     

                  By:   /s/ Denise L. Alvarez         Name:   Denise L. Alvarez 
      Title:   Associate     

Terremark — Intercreditor Agreement

S-1



--------------------------------------------------------------------------------



 



            TERREMARK WORLDWIDE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

Terremark — Intercreditor Agreement

S-2



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to:
[To be executed by each Subsidiary Guarantor]

            NAP OF THE AMERICAS/WEST, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            PARK WEST TELECOMMUNICATIONS INVESTORS,
INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            TECOTA SERVICES CORP.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            TERREMARK TRADEMARK HOLDINGS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            TERRENAP DATA CENTERS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

Terremark — Intercreditor Agreement

S-3



--------------------------------------------------------------------------------



 



            TERRENAP SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            OPTICAL COMMUNICATIONS, INC.
      By:   /s/ Marvin Wheeler         Name:   Marvin Wheeler        Title:    
   

            TECHNOLOGY CENTER OF THE AMERICAS, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            NAP OF THE AMERICAS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            TERREMARK LATIN AMERICA, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            TERREMARK EUROPE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

Terremark — Intercreditor Agreement

S-4



--------------------------------------------------------------------------------



 



            TERREMARK FINANCIAL SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            TERREMARK FORTUNE HOUSE #1, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            TERREMARK MANAGEMENT SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            TERREMARK REALTY, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            TERREMARK TECHNOLOGY CONTRACTORS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            SPECTRUM TELECOMMUNICATIONS CORP.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

Terremark — Intercreditor Agreement

S-5



--------------------------------------------------------------------------------



 



            TERREMARK FEDERAL GROUP, INC.
      By:   /s/ Nelson Fonseca         Name:   Nelson Fonseca        Title:  
Treasurer & CFO     

            NAP OF THE CAPITAL REGION, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

            DATA RETURN LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
     

            DIGITAL OPS LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
     

Terremark — Intercreditor Agreement

S-6